The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application No. 17/138,506 filed on December 30, 2020 is presented for examination by the examiner. Claims 1-17 are pending.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
	As required by the M.P.E.P. 201.14(c), acknowledgement is made of applicant' s claim for priority based on applications filed on December 24, 2015 (CN 201511035710.9).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file of parent application 15/390,474.

Drawings
The applicant' s drawings submitted on December 30, 2020 are acceptable for examination purposes.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant' s submissions of the Information Disclosure Statement dated December 30, 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5 and 7 of U.S. Patent No. 10,914,926. Although the claims at issue are not identical, they are not patentably distinct from each other as explained in the table below:

Instant Application: 17/138,506
Patent 10,914,926
Explanation as needed
14. A lens assembly for an optical imaging lens, comprising in an order from an object side to an image side:

a first lens having negative refractive power, a concave surface facing the object side, and a concave surface facing the image side;


a second lens having negative refractive power, a concave surface facing the object side and a concave surface facing the image side;

a third lens having positive refractive power, a convex surface facing the object side and a convex surface facing the image side;

a fourth lens having positive refractive power, a convex surface facing the object side and a convex surface facing the image side;

a fifth lens having negative refractive power and 



a concave surface facing
the object side; and




a sixth lens having a positive refractive power, 

a convex surface facing the object side and a convex surface facing the image side, 




















wherein the second lens and the third lens form a first cemented achromatic lens assembly, and 
the fourth lens and the fifth lens form a second cemented achromatic lens assembly.
1. A lens assembly for an optical imaging lens, comprising in an order from an object side to an image side: 

a first lens having a negative power, …the first lens has two concave surfaces, and the two concave surfaces of the first lens respectively face the object side and the image side; 

a second lens having two concave surfaces; 




a third lens having two convex surfaces; 




a fourth lens having two convex surfaces; 



a fifth lens … wherein the fourth and fifth lenses have opposite powers, … 


the fourth lens and the fifth lens are glued together to form a second cemented achromatic lens assembly,
and 

a sixth lens, wherein the sixth lens has a positive power, 

3. wherein the sixth lens has two convex surfaces, wherein the convex surfaces of the sixth lens respectively face the object side and the image side.


















1 … the second lens and the third lens are glued together to form a first cemented achromatic lens assembly, 
…the fourth lens and the fifth lens are glued together to form a second cemented achromatic lens assembly












Bi-concave lenses are negative.





The third lens has two convex surfaces, thus object-side surface and the image-side surface are convex. A biconvex lens is positive.

The fourth lens has two convex surfaces, thus object-side surface and the image-side surface are convex. A biconvex lens is positive.

Since the fourth lens is positive, and the fifth lens has the opposite power, the fifth lens is negative. 

Since the fourth and fifth lenses are glued together and the fourth lens is biconvex, the object-side surface of the fifth lens is concave.




Claim 1 of the patent teaches claim 1 of the instant application except for the shape of the sixth lens.

Claim 3 teaches that the sixth lens can be bi-convex. 

There are only 3 possible types of shapes for a positive sixth lens: biconvex, positive meniscus, and plano-convex.

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose any of these 3 shapes for the shape of the sixth lens including the bi-convex shape of claim 3 and the results thereof would have been predictable.
15. The lens assembly according to claim 14, wherein an optical length TTL of the lens assembly and a focal length F of the lens assembly satisfy TTL/F<12.
1. wherein an optical length of the lens assembly is TTL, and a focal length of the lens assembly is F, wherein 4.14≤TTL/F≤12.
The limitation 4.14 ≤ TTL/F ≤ 12 anticipates the claimed range of TTL/F < 12.
16. The lens assembly according to claim 14, wherein a focal length F of the lens assembly and a focal length F2 of a combination defined by the second achromatic lens assembly and the sixth lens satisfy 1.0 ≤ F2/F < 2.2.
5. The lens assembly, as recited in claim 1, wherein the focal length of the lens assembly is F, a focal length of a combination defined by the second cemented achromatic lens assembly and the sixth lens is F2, wherein 1.0<F2/F<2.2.
The limitation 1.0<F2/F<2.2 anticipates the claimed range of 1.0 ≤ F2/F < 2.2. 
17. The lens assembly according to claim 14, wherein the sixth lens has at least one aspheric surface.
7. The lens assembly, as recited in claim 1, wherein the sixth lens has at least one aspheric surface.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. USPGPub 2012/0056976 (cited in an IDS, hereafter Lee).

    PNG
    media_image1.png
    343
    488
    media_image1.png
    Greyscale

Regarding claim 1, Lee teaches (Fifth embodiment, Fig. 10, Table 13) “A lens assembly for an optical imaging lens (Fifth embodiment, Fig. 10, Table 13), comprising in an order from an object side to an image side (from left to right in Fig. 10):
a first lens (1 with surfaces S1 and S2) having negative refractive power (f1 is negative see table 16), a convex surface facing the object side, and a concave surface facing the image side (see Fig. 10 and Table 13);
a second lens (2 with surfaces S3 and S4) having a concave surface facing the object side (see Fig. 10 and Table 13);
a third lens (3 with surfaces S4 and S5);
a fourth lens (4 with surfaces S7 and S8);
a fifth lens (5 with surfaces S8 and S9); and
a sixth lens (6 with surfaces S10 and S11) having positive refractive power (6 is biconvex, so of positive power), a convex surface facing the object side and a convex surface facing the image side (6 is biconvex see Fig. 10 and Table 13), wherein the second lens and the third lens form a first cemented achromatic lens assembly (the assembly of lenses 2 and 3 where 2 and 3 share a surface and thus are cemented together and are a -+ pair thus an achromat), and the fourth lens and the fifth lens form a second cemented achromatic lens assembly (the assembly of lenses 4 and 5, where 4 and 5 share a surface and thus are cemented together, and are a +- pair and thus an achromat).”
Regarding claim 2, Lee teaches “The lens assembly according to claim 1, wherein the second lens has negative refractive power (2 is biconcave and thus negative), the third lens has positive refractive power (3 is biconvex and thus positive), the fourth lens has positive refractive power (4 is biconvex and thus positive), and the fifth lens has negative refractive power (5 is biconcave thus negative).” 
Regarding claim 5, Lee teaches “The lens assembly according to claim 1, wherein the second lens has a concave surface facing the image side (2 is bi-concave see Fig. 10 and Table 13), and the third lens has a convex surface facing the object side and a convex surface facing the image side (3 is biconvex see Fig. 10 and Table 13).”
Regarding claim 7, Lee teaches “The lens assembly according to claim 1, wherein an optical length TTL of the lens assembly (48.06 from the sum of the distances in Table 13) and a focal length F of the lens assembly (EFL=17.8498 paragraph 94) satisfy TTL/F<12 (TTL/F=2.69 from these values, which is in the claimed range).”
Regarding claim 8, Lee teaches “The lens assembly according to claim 1, wherein a focal length F of the lens assembly (EFL=17.8498 paragraph 94) and a focal length F2 of a combination defined by the second achromatic lens assembly and the sixth lens (using the data of Table 13 and a matrix calculation, one can estimate F2=20.317) satisfy 1.0≤F2/F<2.2 (F2/F=1.4 from these values, which is in the claimed range).”
Regarding claim 9, Lee teaches “The lens assembly according to claim 1, wherein the sixth lens has at least one aspheric surface (paragraph 20 “The sixth lens may have at least one aspherical surface”).”

Claims 1, 3 and 9 are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Kamo USPGPub 2006/0274433 (cited in an IDS, hereafter Kamo).

    PNG
    media_image2.png
    377
    488
    media_image2.png
    Greyscale

Regarding claim 1, Kamo teaches (Fig. 13, example 7, Table 12) “A lens assembly (Fig. 13, example 7, Table 12) for an optical imaging lens (paragraph [0003]: “The present invention relates to an image forming optical system being suitable for use with an image pickup apparatus.”), comprising in an order from an object side to an image side (from left to right in Fig. 13):
a first lens (L2) having negative refractive power (paragraph [0270] “The second lens L2 is a negative meniscus lens”), a convex surface facing the object side, and a concave surface facing the image side (paragraph [0270]: “The second lens L2 is a negative meniscus lens, the convex surface of which is directed toward the object side.” A meniscus lens convex to the object side is concave to the image side);
a second lens (L3) having a concave surface facing the object side (paragraph [0270]: “The third lens L3 is a biconcave negative lens”); 
a third lens (L4);
a fourth lens (L5);
a fifth lens (L6); and
a sixth lens (L7) having positive refractive power (paragraph [0270]: “the seventh lens L7 is also a biconvex positive lens”), a convex surface facing the object side and a convex surface facing the image side (paragraph [0270]: “the seventh lens L7 is also a biconvex positive lens”), 
wherein the second lens and the third lens form a first cemented achromatic lens assembly (paragraph [0270]: “The third lens L3 and the fourth lens L4 are cemented” where L3 is negative and L4 is positive, thus they are an achromatic lens assembly), and the fourth lens and the fifth lens form a second cemented achromatic lens assembly (paragraph [0270]: “the fifth lens L5 and the sixth lens L6 are cemented” where L5 is negative and L6 is positive, thus they are an achromatic lens assembly).”
Regarding claim 3, Kamo teaches  (Fig. 13, example 7, Table 12) “The lens assembly according to claim 1, wherein the second lens has negative refractive power (paragraph [0270]: “The third lens L3 is a biconcave negative lens”), the third lens has positive refractive power (paragraph [0270]: “the fourth lens L4 is a biconvex positive lens”), the fourth lens has negative refractive power (paragraph [0270]: “the fifth lens L5 is a negative lens”), and the fifth lens has positive refractive power (paragraph [0270]: “The sixth lens L6 is a biconvex positive lens”).”
Regarding claim 9, Kamo teaches (Fig. 13, example 7, Table 12) “The lens assembly according to claim 1, wherein the sixth lens has at least one aspheric surface (paragraph [0270]: “Both surfaces of the lens L.sub.7 are aspherical”).”

Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FUKUMOTO SATORU JP 2001-066523 (hereafter FUKUMOTO and machine translation thereof, both cited in an IDS and present in the file wrapper of parent application 15/390,474). 

    PNG
    media_image3.png
    407
    578
    media_image3.png
    Greyscale

Regarding claim 14, Fukumoto (Figs. 16 and 17) teaches “A lens assembly (Figs. 16 and 17) for an optical imaging lens (Fig. 16 images light onto the user’s eye and thus is for an imaging lens), comprising in an order from an object side to an image side (from left to right in Fig. 16):
a first lens (G1) having negative refractive power (G1 is bi-concave hence negative), a concave surface facing the object side (See Figs. 16 and 17), and a concave surface facing the image side (See Figs. 16 and 17);
a second lens (the first lens of G2) having negative refractive power (G2 is bi-concave hence negative), a concave surface facing the object side and a concave surface facing the image side (See Figs. 16 and 17);
a third lens (the second lens of G2) having positive refractive power (See Figs. 16 and 17, the second lens of G2 is bi-convex hence positive), a convex surface facing the object side and a convex surface facing the image side (See Figs. 16 and 17);
a fourth lens (the first lens of G3) having positive refractive power (the first lens of G3 is bi-convex hence positive), a convex surface facing the object side and a convex surface facing the image side (See Figs. 16 and 17);
a fifth lens (the second lens of G3) having negative refractive power (see surfaces 7-8 in Fig. 17) and a concave surface facing the object side (See Figs. 16 and 17); and
a sixth lens (G4) having a positive refractive power (See Figs. 16 and 17), a convex surface facing the object side (see Figs. 16 and 17),  a convex surface facing the image side (see Figs. 16 and 17), wherein the second lens and the third lens form a first cemented achromatic lens assembly (See Figs. 16 and 17 a positive and negative cemented pair is an achromatic lens assembly), and the fourth lens and the fifth lens form a second cemented achromatic lens assembly (See Figs. 16 and 17 a positive and negative cemented pair is an achromatic lens assembly).”
Regarding claim 15, Fukumoto teaches “The lens assembly, as recited in claim 14, wherein an optical length of the lens assembly is TTL (sum of the distances in Fig. 17 is 30.9 and the eye-relief,         I = 23.2, so TTL=30.9+23.2 = 54.1), and a focal length of the lens assembly is F (Fig. 17 F=18.75), wherein TTL/F<12 (given the above values TTL/F = 2.885 which is in the claimed range).”
Regarding claim 16, Fukumoto teaches “The lens assembly according to claim 14, wherein a focal length F of the lens assembly (Fig. 17 F=18.75) and a focal length F2 of a combination defined by the second achromatic lens assembly and the sixth lens (F2 can be calculated from the data in Fig. 14 using a paraxial matrix calculation to be approximately 23.958) satisfy 1.0≤F2/F<2.2 (given these values F2/F=1.278 which is in the claimed range).”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takato USPGPub 2016/0370558 (hereafter Takato) in view of Lee et al. USPGPub 2012/0056976 (cited in an IDS, hereafter Lee).

    PNG
    media_image4.png
    274
    464
    media_image4.png
    Greyscale

Regarding claim 1, Takato teaches (Fig. 1B) “A lens assembly (Fig. 1B) for an optical imaging lens (paragraph [0003]: “an objective lens for endoscope which enables a close observation, and to a taking lens of other small-size cameras for consumer use”), comprising in an order from an object side to an image side (from left to right in Fig. 1B):
a first lens (L1) having negative refractive power (paragraph [0037]: “a first lens L1 having a negative refractive power”), … and a concave surface facing the image side (see image-side of L1 in Fig. 1B);
a second lens (L2) having a concave surface facing the object side (see object-side of L2 in Fig. 1B);
a third lens (L3);
a fourth lens (L6);
a fifth lens (L7); and
a sixth lens (L8) having positive refractive power (paragraph [0037]: “an eighth lens L8 having a positive refractive power”), a convex surface facing the object side and a convex surface facing the image side (L8 is biconvex in Fig. 1B), 
wherein the second lens and the third lens form a first cemented achromatic lens assembly (paragraph [0037]: “The second lens L2 having positive refractive power and the third lens L3 having a negative refractive power are cemented, and form a cemented lens CL1” a cemented lens with one positive and one negative lens is an achromatic lens assembly), and the fourth lens and the fifth lens form a second cemented achromatic lens assembly (paragraph [0037]: “The sixth lens L6 having a positive refractive power and the seventh lens L7 having a negative refractive power are cemented, and form a cemented lens CL2”).”
However, Takato does not explicitly teach “a first lens having… a convex surface facing the object side”. No data for the example in Fig. 1B is presented, but it appears that the object-side of the first lens L1 is flat, and given the data on the other examples where the radius of the first surface is infinity, it seems likely that the object side of L1 is flat.
Lee teaches (Fifth embodiment, Fig. 10, Table 13) (claim 1) “A lens assembly for an optical imaging lens (Fifth embodiment, Fig. 10, Table 13), comprising in an order from an object side to an image side (from left to right in Fig. 10):
a first lens (1 with surfaces S1 and S2) having negative refractive power (f1 is negative see table 16), a convex surface facing the object side, and a concave surface facing the image side (see Fig. 10 and Table 13);
a second lens (2 with surfaces S3 and S4) having a concave surface facing the object side (see Fig. 10 and Table 13);
a third lens (3 with surfaces S4 and S5);
a fourth lens (4 with surfaces S7 and S8);
a fifth lens (5 with surfaces S8 and S9); and
a sixth lens (6 with surfaces S10 and S11) having positive refractive power (6 is biconvex, so of positive power), a convex surface facing the object side and a convex surface facing the image side (6 is biconvex see Fig. 10 and Table 13), wherein the second lens and the third lens form a first cemented achromatic lens assembly (the assembly of lenses 2 and 3 where 2 and 3 share a surface and thus are cemented together and are a -+ pair thus an achromat), and the fourth lens and the fifth lens form a second cemented achromatic lens assembly (the assembly of lenses 4 and 5, where 4 and 5 share a surface and thus are cemented together, and are a +- pair and thus an achromat).”

Thus Takato differs from the instant claim 1 by the shape of the object-side surface of the first lens being convex. In Takato the object-side of the first lens appears to be flat, which is infinitesimally close to either being convex or concave. 
Lee teaches that the shape of the object-side of the first lens can be convex.
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
The prior art and the instant claim differ by the shape of the object-side of the first lens. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shape of the object-side of the first lens to be convex as taught by Lee, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because the flat shape is infinitesimally close to being a convex shape.
Regarding claim 4, the Takato-Lee combination teaches “The lens assembly according to claim 1,” and Takato further teaches (Fig. 1B) “wherein the second lens has positive refractive power (paragraph [0037] “The second lens L2 having positive refractive power”), the third lens has negative refractive power (paragraph [0037]: “the third lens L3 having a negative refractive power”), the fourth lens has positive refractive power (paragraph [0037]: “The sixth lens L6 having a positive refractive power”), and the fifth lens has negative refractive power (paragraph [0037]: “the seventh lens L7 having a negative refractive power”).”
Regarding claim 9, the Takato-Lee combination teaches “The lens assembly according to claim 1,” however Takato fails to teach “wherein the sixth lens has at least one aspheric surface.”
Lee teaches “wherein the sixth lens has at least one aspheric surface (paragraph 20 “The sixth lens may have at least one aspherical surface”).”
Lee further teaches (paragraph [0052]): “the surface of the sixth lens 6 facing the image side I, is an aspherical surface, and thus, coma and distortion aberrations may be controlled.”
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the image side of the sixth lens of Takato (L8) an aspherical surface as taught by Lee for the purpose of controlling coma and distortion aberrations as taught by Lee (paragraph [0052]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takato USPGPub 2016/0370558 (hereafter Takato) in view of Lee et al. USPGPub 2012/0056976 (cited in an IDS, hereafter Lee) as applied to claim 1 above, and further in view of Machida USPGPub 2018/0373002 A1 (hereafter Machida).
Regarding claim 6, the Takato-Lee combination teaches “The lens assembly according to claim 1,” and Takato further teaches “wherein the second lens has a convex surface facing the image side (see the image-side surface of L2 in Fig. 1B which is convex), and
the third lens has a concave surface facing the object side (see the object-side surface of L3 in Fig. 1B which is concave).”
However, Takato and Lee fails to teach “the third lens has … a concave surface facing the image side.”

    PNG
    media_image5.png
    413
    601
    media_image5.png
    Greyscale

Machida (example 1, Fig. 1) a cemented achromatic lens assembly L37 and L38 “a second lens (L37)  having a concave surface facing the object side (paragraph [0080]: “a positive meniscus lens L37 having a concave surface facing the object”)… wherein the second lens has a convex surface facing the image side (L37 is meniscus with a concave surface facing the object, thus its image side surface is convex, see Fig. 1), and
the third lens (L38) has a concave surface facing the object side (paragraph [0080]: “a negative lens L38 having a biconcave shape”) and a concave surface facing the image side (paragraph [0080]: “a negative lens L38 having a biconcave shape”).”
Thus the Takato-Lee combination teaches the lens assembly of claim 6, except for the shape of the image-side surface of the negative second lens in the first cemented achromatic lens assembly. Machida teaches a cemented achromatic lens assembly with the first lens positive meniscus and the second lens biconcave as claimed.
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).
The prior art and the instant claim differ by the shape of the image side of the negative second lens in the first achromatic lens assembly. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the shape of the image-side of the third lens concave as taught by Machida since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because both the negative meniscus lens of Takato and the biconcave lens of Machida are negative.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ning USPGPub 2017/0307857 (hereafter Ning) in view of Koida et al. USPGPub 2015/0241666 (hereafter Koida).

    PNG
    media_image6.png
    377
    521
    media_image6.png
    Greyscale

Regarding claim 10, Ning teaches (Example 5, Fig. 10, Tables 6 and 7) “A lens assembly (Example 5, Fig. 10) for an optical imaging lens (paragraph [0002]: “wide-angle lens systems for optical imaging”), comprising in an order from an object side to an image side (from left to right in Fig. 10):
a first lens (1002, L2, surfaces 3 and 4) having negative refractive power (paragraph [0077]: “aspheric element 1002 in this group has negative power”), a convex surface facing the object side (see Fig. 10 and surface 3 in Table 12), and a concave surface facing the image side (see Fig. 10 and surface 4 in Table 12);
a second lens (1003, L3, surfaces 5 and 6) having positive refractive power (see biconvex shape in Fig. 10 and surfaces 5 and 6), a convex surface facing the object side (see Fig. 10 and surface 5) and a convex surface facing the image side (see Fig. 10 and surface 6);
a third lens (1004, L4, surfaces 6 and 7) having negative refractive power (concave surface 6 has a smaller curvature radius than convex surface 7, thus 1004, L4 is negative), a concave surface facing the object side (see Fig. 10 and surface 6) …
a fourth lens (1006, L5, surfaces 9 and 10) having positive refractive power (see paragraph [0077], 1007 is negative, thus 1006 is positive, see also biconvex shape in Fig. 10 and surfaces 9 and 10), a convex surface facing the object side (see Fig. 10 and surface 9) and a convex surface facing the image side (see Fig. 10 and surface 10);
a fifth lens (1007, L6, surfaces 10 and 11) having negative refractive power (paragraph [0077]: “negative lens element 1007”) and a concave surface facing the object side (see Fig. 10 and surface 10); and
a sixth lens (1008, L7, surfaces 12 and 13) having a positive refractive power (paragraph [0077]: “1008 in this group has positive power”), … a convex surface facing the image side (see Fig. 10 and surface 13), 
wherein the second lens and the third lens form a first cemented achromatic lens assembly (paragraph [0077]: “The next group is comprised of two element 1003, 1004 forming a cemented doublet. The element structure of this group is important for lateral color correction.”), and the fourth lens and the fifth lens form a second cemented achromatic lens assembly (paragraph [0077]: “The third lens group has two lens elements 1006 and 1007. The lens elements are arranged to form a doublet lens element structure. A doublet lens structure is made of two elements with opposing power.”).”
However, Ning fails to teach “a third lens having … a concave surface facing the image side.”

    PNG
    media_image7.png
    374
    461
    media_image7.png
    Greyscale

Koida teaches (Fig. 3, example 2, Table 2) “A lens assembly (Fig. 3 example 2 Table 2, optical system WL2) for an optical imaging lens (paragraph [0001]: “optical system for an image capturing optical system, such as a digital camera, film camera and video camera”), comprising in an order from an object side to an image side (from left to right in Fig. 3):
a first lens (L1, surfaces 1 and 2) having negative refractive power (see – under L1 in Fig. 3), a convex surface facing the object side (see m1 in Fig. 3 and surface 1 in Table 2), and a concave surface facing the image side (see m2 in Fig. 3 and surface 2 in Table 2);
a second lens (L3, surfaces 5 and 6) having positive refractive power (see + under L3 in Fig. 3), a convex surface facing the object side (see m5 in Fig. 3 and surface 5 in Table 2) and a convex surface facing the image side (see m6 in Fig. 3 and surface 6 in Table 2);
a third lens (L4, surfaces 6 and 7) having negative refractive power (see – under L4 in Fig. 3), a concave surface facing the object side (see m6 in Fig. 3 and surface 6 in Table 2) and a concave surface facing the image side (see m7 in Fig. 3 and surface 7 in Table 2);
a fourth lens (L5, surfaces 9 and 10) …
a fifth lens (L6, surfaces 10 and 11) and
a sixth lens (L7) having a positive refractive power (paragraph [0084]: “a seventh lens L7 which is a positive meniscus lens having a convex surface facing the image”), … and a convex surface facing the image side (paragraph [0084]: “a seventh lens L7 which is a positive meniscus lens having a convex surface facing the image”), 
wherein the second lens and the third lens form a first cemented achromatic lens assembly (paragraph [0084]: “a cemented lens of a third lens L3 which is a biconvex positive lens and a fourth lens L4 which is a biconcave negative lens”), and the fourth lens and the fifth lens form a second cemented achromatic lens assembly (paragraph [0084]: “a cemented lens of a fifth lens L5 which is a biconcave negative lens and a sixth lens L6 which is a biconvex positive lens”).”
Thus Ning teaches the lens assembly of claim 10, except for the shape of the image-side surface of the third lens (L4 in Ning) being concave. 
Koida teaches a similar lens assembly with a positive-negative cemented achromatic lens where the negative lens is biconcave. 
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  
Ning example 5 and the instant claim differ by the shape of the image-side surface of the third lens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the image-side surface of the third lens to be concave as taught by Koida, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because in either case the third lens is a negative lens, and Ning paragraph [0077] teaches that the other negative lens (1007) in a cemented pair can be either meniscus or double concave.
However, Ning Fig. 10, example 5, Table 12 fails to teach “a sixth lens having … a convex surface facing the object side.” Instead Ning Fig. 10, example 5, Table 12 teaches the sixth lens having a planar surface facing the object side, which is infinitesimally close to a convex surface.
Ning example 4, Fig. 7, Table 4 teaches “a sixth lens (707, L7, surfaces 13 and 14) having a positive refractive power (paragraph [0071]: “The fourth lens group has positive power and in this embodiment is comprised of a single lens element 707”), a convex surface facing the object side (see Fig. 7 and surface 13 in Table 4) and a convex surface facing the image side (see Fig. 7 and surface 14 in Table 4).”
It has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  
Ning example 5 and the instant claim differ by the shape of the object side surface of the sixth lens. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the object-side surface of the sixth lens to be convex as taught by Ning example 4, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in the art when the change in shape is not significant to the function of the combination, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP §2144.04(IV)(B).  In the instant case, the change in shape does not appear to be significant to the function because a planar shape is infinitesimally close to a convex lens.
	Regarding claim 11, the Ning-Koida combination teaches “The lens assembly according to claim 10,” and Ning example 5 further teaches “wherein an optical length TTL of the lens assembly (TTL is the sum of the distances in Table 2, TTL=24.027) and a focal length F of the lens assembly (Table 28, F of example 5, F=3.21) satisfy TTL/F<12 (given these values TTL/F=7.49 which is in the claimed range).”
	Regarding claim 12, the Ning-Koida combination teaches “The lens assembly according to claim 10,” and Ning example 5 further teaches “wherein a focal length F of the lens assembly (Table 28, F of example 5, F=3.21) and a focal length F2 of a combination defined by the second achromatic lens assembly and the sixth lens (F2 can be calculated from the data of surfaces 9-13 in Table 6 using a matrix calculation to be F2=7.29) satisfy 1.0<F2/F (given these values F2/F=2.27).”
	However, Ning example 5 fails to teach “1.0<F2/F<2.2” instead teaching a value of F2/F=2.27 which is close enough to the claimed range that one of ordinary skill in the art would have expected them to have the same properties.
	It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I).
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose 1.0<F2/F<2.2 which is close the value of F2/F=2.27 taught by Ning example 5, since it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See MPEP §2144.05(I).
	Regarding claim 13, the Ning-Koida combination teaches “The lens assembly according to claim 10,” and Ning example 5 further teaches “wherein the sixth lens has at least one aspheric surface (L7 surfaces 12 and 13 are both listed as “ASPH” in Table 6, and their aspheric coefficients are given in Table 7).”

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over FUKUMOTO SATORU JP 2001-066523 (hereafter FUKUMOTO and machine translation thereof, both cited in an IDS and present in the file wrapper of parent application 15/390,474). 
Regarding claim 17, Fukumoto teaches “The lens assembly according to claim 14, however Figs. 16-17 of Fukumoto fails to teach “wherein the sixth lens has at least one aspheric surface.”
Fig. 19 teaches “wherein the sixth lens has at least one aspheric surface (see astericks on the object surface of G4 in Fig. 19.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to make a surface of the sixth lens aspheric as taught by Fig. 19, for the purpose of correcting aberrations as taught by Fukumoto paragraph 35. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARA E RAKOWSKI/             Primary Examiner, Art Unit 2872